               IN THE UNITED ST ATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       JONESBORO DIVISION

CHARLES DAVID EARWOOD
#2022033                                                    PLAINTIFF

v.                        No. 3:18-cv-182-DPM

CITY OF MARION, ARKANSAS;
GARY KELLEY, Chief; DENNIS
BARNS, Chief; PHILLIP MORRIS
KELLEY; and DIANNE KELLEY                              DEFENDANTS

                                ORDER
      1. Motion, NQ 22, denied as moot.   The rules that pro se plaintiffs
must follow are the same in both 550 and 555 cases. See NQ 2, which
the Court sent to Earwood in October 2018.
      2. On de novo review, the Court adopts the recommendation,
NQ 21, and overrules Earwood' s objections, NQ 23.         FED. R. Crv.
P. 72(b)(3).    These objections are extensive and factually detailed.
They are, in essence, a motion to supplement the amended complaint,
and the Court has considered all the new facts alleged in evaluating
Earwood' s claims. The legal problem for Earwood is who he's suing:
He is clear that the city of Marion, acting through chief Kelley and
assistant chief Barns, is the target. Earwood has not made clear claims
against Kelley or Barns in their individual capacity. And his official
capacity claims against them simply duplicate his claims against the
city who employed these officers. For all the reasons specified by the
Magistrate Judge, once the case takes this fork in the road, all of
Earwood' s claims fail.
       3. For the second time, NQ 16 at 2, the Court cautions Earwood
about intemperate words in his filings.   E.g., NQ 23 at 2. The Court will
strike any future paper that uses street language or is disrespectful to
the Court.
       4. Earwood' s amended complaint will be dismissed without
prejudice. This dismissal counts as a "strike" for purposes of 28 U.S.C.
§ 1915(g).        An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§   1915(a)(3).    Earwood's motion for summary judgment, NQ 7, is
denied as moot.
       So Ordered.


                                 D.P. Marshall (r.
                                 United States District Judge




                                  -2-
